MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                 Jun 26 2020, 8:51 am
court except for the purpose of establishing
                                                                                CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Katelyn Bacon                                            Bryan H. Babb
Marion County Public Defender Agency                     Sarah T. Parks
Indianapolis, Indiana                                    Bose McKinney & Evans, LLP
                                                         Indianapolis, Indiana




                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                               June 26, 2020
Commitment of C.C.,                                      Court of Appeals Case No.
Appellant-Respondent,                                    19A-MH-2820
                                                         Appeal from the Marion Superior
        v.                                               Court
                                                         The Honorable Melanie Kendrick,
Health and Hospital Corporation                          Judge Pro Tempore
d/b/a Eskenazi Health Midtown                            Trial Court Cause No.
Community Health,                                        49D08-1910-MH-44738
Appellee-Petitioner.



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-MH-2820 | June 26, 2020                     Page 1 of 10
                                          Statement of the Case

[1]   C.C. (“C.C.”) appeals the trial court’s order for his involuntary temporary

      commitment.1 C.C. argues that there was insufficient evidence to support his

      temporary commitment because Eskenazi Health Midtown Community Health

      (“Eskenazi”) did not prove by clear and convincing evidence that he was a

      danger to others or that he was “gravely disabled.” Concluding that there was

      sufficient evidence that C.C. was dangerous to others, we affirm.


[2]   We affirm.


                                                          Issue

               Whether there was sufficient evidence to support the trial court’s order
               for C.C.’s involuntary temporary civil commitment.

                                                          Facts

[3]   On October 24, 2019, C.C.’s mother filed an application for emergency

      detention seeking to detain C.C. at Eskenazi. C.C.’s mother had concerns

      about decompensation in C.C.’s behavior and about delusional thoughts that he




      1
       In Civil Commitment of T.K. v. Dep’t of Veterans Affairs, 27 N.E.3d 271, 273 n.1 (Ind. 2015), the Indiana
      Supreme Court explained:
               In Indiana, an adult person may be civilly committed either voluntarily or involuntarily.
               Involuntary civil commitment may occur under four circumstances if certain statutorily
               regulated conditions are satisfied: (1) “Immediate Detention” by law enforcement for up to
               24 hours; “Emergency Detention” for up to 72 hours; (3) “Temporary Commitment” for
               up to 90 days; and (4) “Regular Commitment” for an indefinite period of time that may
               exceed 90 days.
      (internal citations omitted).

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-2820 | June 26, 2020                       Page 2 of 10
      was having that seemed to be getting worse. A few days later, Eskenazi filed a

      Report Following Emergency Detention. This report included a physician’s

      statement signed by Dr. Stephen Brandt (“Dr. Brandt”), who diagnosed C.C.

      with Schizophrenia. Dr. Brandt also stated that C.C. “ha[d] voiced threats to

      harm [a] former professor, his staff, [a] former psychologist associated with

      [the] university, ha[d] [sent] text messages stating desire to harm, [which] ha[d]

      resulted in several Duty to Warn calls.” (App. Vol. 2 at 18). The trial court

      ordered C.C. to be detained for an evidentiary hearing to be held on November

      1.


[4]   At the evidentiary hearing, Dr. Brian Hart (“Dr. Hart”), the psychiatrist who

      treated C.C. while he was on the Eskenazi mental health unit, C.C.’s mother

      and father, and C.C. all testified. Dr. Hart explained that when C.C. arrived on

      the unit, he was “quite agitated[]” and “very disruptive, physically posturing to

      the psychiatric residents.” (Tr. 7). As a result, C.C. was sedated and placed in

      a seclusion room. Dr. Hart testified that he had reviewed C.C.’s medical

      records, which indicated that C.C. had been treated for mental illness in the

      past and had previously been subject to commitment for treatment for his

      mental illness. Dr. Hart opined that, based on his observations and review of

      C.C.’s medical records, C.C. suffered from Delusional Disorder Persecutory

      Type and lacked insight into his mental illness.


[5]   Dr. Hart noted that “[C.C.] has displayed a persisting delusional concern about

      various members at IU persecuting him, forging his name and he has . . .

      repeatedly referred to it as torture and manslaughter[,]” and that this persisting

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-2820 | June 26, 2020   Page 3 of 10
      persecutory belief had been ongoing since 2014. (Tr. 8). When asked whether

      C.C. was dangerous to others, Dr. Hart stated, “I do have concerns that he

      could potentially pose a danger to the people at IU that he believes are

      persecuting him.” (Tr. 9). Dr. Hart further explained that “the

      decompensation of [C.C.’s] condition has resulted in a very hostile relationship

      where his mother is beginning to feel threatened. And so[,] I do not know for

      her own safety, how much longer she is going to be able to continue to support

      him.” (Tr. 10).


[6]   C.C.’s mother detailed the course of C.C.’s eleven-year history of mental

      illness. She explained that C.C. had had three prior hospitalizations and that

      his mental condition had continued to decline. C.C.’s mother testified that she

      felt physically threatened by her son. She described an incident that occurred in

      the summer of 2019 wherein she and C.C. attended a baseball game. During

      the game, C.C. screamed at his mother to the extent that an employee

      approached them to ask if everything was okay. As C.C. and his mother left

      the game, C.C. screamed at his mother about his delusions, and he took a “very

      intimidating posture” with his fists clenched. (Tr. 22).


[7]   Following the incident at the baseball game, C.C.’s mother communicated with

      C.C. through text messages, occasional calls, and voicemails. C.C. regularly

      sent his mother text messages regarding his belief that she was not being honest

      with him about her involvement in speaking with I.U. officials. On some days,

      C.C.’s mother received “29-30 messages from him that [were] all just – just

      discombobul[ated], fragmented sentences, angry, [and] accusatory[.]” (Tr. 25).

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-2820 | June 26, 2020   Page 4 of 10
      C.C.’s mother testified that she had also received “text messages about [the]

      execution of judges that will not help him.” (Tr. 25).


[8]   C.C.’s father, a former police officer, further explained C.C.’s mental condition

      as follows:


              And in particular, there was a group of people at IU that he was –
              that were after him, did horrible things to him. One particular . . .
              [C.C.] indicated he showed him videos of guns, he drugged him,
              he raped him repeatedly, he moved his body, he tortured him, he
              inserted wire into his penis and into his chest. And [C.C.] wanted
              my help in getting him and other people that had done horrible
              things to [C.C.]. And I – I explained to [C.C.], I know his
              perception is reality but there was – you know, I needed probable
              cause in which I did not have.

      (Tr. 33). C.C.’s father stated that he was concerned when C.C. used the word

      “executed[,]” explaining that “I do not feel like [C.C.] is a threat to me but I . . .

      would not want him in a room with these people mentioned at IU – there [are]

      about 5 or 6 of them. I fear that [C.C.], he is like . . . ready to boil over.” (Tr.

      34).


[9]   C.C. testified that he sends weekly “rage texts” to his mother but claimed that

      he would never physically assault her. (Tr. 43). C.C. explained:


              Well I just want to restate, [mother] and [father] have said that
              there is a decline in our relationship. Our relationship got into a
              fight when [mother] kept lying to me about talking to the
              university. I do not think dad has lied that much[;] he just doesn’t
              want to talk about it. But that is what these nasty text messages
              started from. [My mother] would not tell me about a conversation
              she had with the university that I might still want to go to the
              police over.


      Court of Appeals of Indiana | Memorandum Decision 19A-MH-2820 | June 26, 2020   Page 5 of 10
       (Tr. 41). C.C. further testified that he “[did] not know” if he needed medication

       but that he “[g]enerally[]” knew why he was given medication. (Tr. 43).


[10]   At the conclusion of the hearing, the trial court granted the petition for C.C.’s

       temporary commitment. The court explained:


                At this time the court will find that the evidence today presented
                by the doctor, by both parents shows that the respondent is
                suffering from a mental illness under Indiana law and is currently
                gravely disabled in that there is a substantial impartment of
                judgment that is affecting his ability [to] function. And also, that
                there is a danger to others. The courts have previously found that
                the trial court does not have to wait until an individual commits a
                physical act before determining that there is a substantial risk of
                harm to others.

       (Tr. 46). The court ordered that C.C. take all medications as prescribed, attend

       all clinic sessions as scheduled, and maintain his address with the court, as well

       as not harass or assault family members or others. C.C. now appeals.


                                                       Decision

[11]   C.C. contends that there was insufficient evidence to support his involuntary

       temporary commitment because Eskenazi did not prove by clear and

       convincing evidence that he was dangerous or gravely disabled.2 “‘[T]he

       purpose of civil commitment proceedings is dual: to protect the public and to

       ensure the rights of the person whose liberty is at stake.’” T.K. v. Dep’t of



       2
         C.C.’s 90-day temporary commitment has expired, and therefore, the issue is moot. However, the issue is
       one of great importance that is likely to recur. Accordingly, we will address the issue on its merits. See Golub
       v. Giles, 814 N.E.2d 1034, 1036 n.1 (Ind. Ct. App. 2004), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-2820 | June 26, 2020                       Page 6 of 10
       Veterans Affairs, 27 N.E.3d 271, 273 (Ind. 2015) (quoting In re Commitment of

       Roberts, 723 N.E.2d 474, 476 (Ind. Ct. App. 2000)). The liberty interest at stake

       in a civil commitment proceeding goes beyond a loss of one’s physical freedom,

       and given the serious stigma and adverse social consequences that accompany

       such physical confinement, a proceeding for an involuntary civil commitment is

       subject to due process requirements. Id.


[12]   To satisfy the requirements of due process, the facts justifying an involuntary

       commitment must be shown by clear and convincing evidence. In re

       Commitment of G.M., 743 N.E.2d 1148, 1151 (Ind. Ct. App. 2001). Clear and

       convincing evidence is defined as an intermediate standard of proof greater than

       a preponderance of the evidence and less than proof beyond a reasonable doubt.

       T.D. v. Eskenazi Midtown Cmty. Mental Health Ctr., 40 N.E.3d 507, 510 (Ind. Ct.

       App. 2015). In order to be clear and convincing, the existence of a fact must be

       highly probable. Id. When we review the sufficiency of the evidence

       supporting an involuntary commitment, we will affirm if, “considering only the

       probative evidence and the reasonable inferences supporting it, without

       weighing evidence or assessing witness credibility, a reasonable trier of fact

       could find [the necessary elements] proven by clear and convincing evidence.”

       T.K., 27 N.E.3d at 273. (quotation and citation omitted).


[13]   To obtain an involuntary commitment, the petitioner is “required to prove by

       clear and convincing evidence that: (1) the individual is mentally ill and either

       dangerous or gravely disabled; and (2) detention or commitment of that

       individual is appropriate.” IND. CODE § 12-26-2-5(e) (format altered). Because

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-2820 | June 26, 2020   Page 7 of 10
       this statute is written in the disjunctive, Eskenazi need only prove that C.C. is

       “either dangerous or gravely disabled.” Id. (emphasis added); see also M.Z. v.

       Clarian Health Partners, 829 N.E.2d 634, 637 (Ind. Ct. App. 2005) (“It is

       important to note that in order to carry its burden of proof, Clarian only had to

       prove that M.Z. was either gravely disabled or dangerous. It did not have to

       prove both of these elements.”) (emphasis in original), trans. denied.


[14]   On appeal, C.C. does not dispute that he is mentally ill. Rather, he argues that

       there was insufficient evidence to support the trial court’s conclusion that, as a

       result of his mental illness, he is dangerous to others or gravely disabled.

       Because we conclude that the evidence is sufficient to show that C.C. was

       dangerous to others, we need not address the trial court’s findings regarding

       whether C.C. was gravely disabled.


[15]   “Because everyone exhibits some abnormal conduct . . . loss of liberty calls for

       a showing that the individual suffers from something more serious than is

       demonstrated by idiosyncratic behavior. There is no constitutional basis for

       confining a mentally ill person who is not dangerous and can live safely in

       freedom.” In re Commitment of T.K., 993 N.E.2d 245, 249 (Ind. Ct. App. 2013)

       (internal quotation marks and citation omitted), trans. denied. Dangerous is

       defined as “a condition in which an individual as a result of mental illness,

       presents a substantial risk that the individual will harm the individual or

       others.” I.C. § 12-7-2-53. This court has further explained that:


               Dangerousness must be shown by clear and convincing evidence
               indicating that the behavior used as an index of a person’s

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-2820 | June 26, 2020   Page 8 of 10
               dangerousness would not occur but for the person’s mental illness.
               This standard is not met by a showing that a person made a
               rational and informed decision to engage in conduct that may
               have entailed a risk of harm. Instead, the evidence must show that
               there is a substantial risk that the person will harm himself [or
               others] as a result of a psychiatric disorder which substantially
               disturbs the person’s thinking, feeling, or behavior and impairs the
               person’s ability to function.

       In re Commitment of C.A. v. Center for Mental Health, 776 N.E.2d 1216, 1218 (Ind.

       Ct. App. 2002) (quotation marks and citations omitted). Importantly, a trial

       court is not required to wait until harm has nearly or actually occurred before

       determining that an individual poses a substantial risk to others. C.J. v. Health &

       Hosp. Corp. of Marion Cty., 842 N.E.2d 407, 410 (Ind. Ct. App. 2006).


[16]   Here, the evidence reveals that a mentally ill C.C. exhibited delusions of

       persecution, as evidenced by his belief that he was the victim of rape, torture,

       and theft at the hands of I.U. officials. Dr. Hart testified that because of C.C.’s

       mental illness, he was concerned that C.C. could pose a danger to the safety of

       his mother and I.U. officials. In addition, Dr. Hart stated that he had reviewed

       C.C.’s medical records, which indicated that C.C. had been treated for mental

       illness in the past and that, when C.C. was admitted to Eskenazi, he was

       “agitated[]” and “very disruptive, physically posturing to the psychiatric

       residents.” (Tr. 7). Dr. Hart testified that C.C. did not have any insight into his

       mental illness and does not believe that he is suffering from any symptoms.


[17]   C.C.’s mother testified that C.C. had been verbally assaultive and that she had

       felt physically threatened him. She explained that C.C. regularly sent her text

       messages regarding his belief that she was not being honest with him about her

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-2820 | June 26, 2020   Page 9 of 10
       involvement in speaking with I.U. officials. She further testified, which was

       corroborated by testimony from C.C.’s father, that C.C. had discussed the

       execution of officials at I.U. and judges who will not help him. Furthermore,

       C.C.’s father, a former police officer, expressed his concern for the safety of the

       individuals at I.U., stating that he “would not want [C.C.] in a room” with

       those individuals. (Tr. 34).


[18]   Although C.C. has no history of violence upon another individual, this does not

       preclude the trial court from finding that C.C. was dangerous to others. See

       T.K., 993 N.E.2d at 250 (concluding that evidence of threats and hostility

       towards hospital staff and T.K.’s denial that he suffers from mental illness

       established that T.K. was a danger to others). Because the evidence in the

       record before us supports the trial court’s determination that C.C. is a danger to

       others, we affirm the trial court’s commitment order.


[19]   Affirmed.


       Bradford, C.J., and Baker, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-MH-2820 | June 26, 2020   Page 10 of 10